Case 4:17-cr-00007 Document 238 Filed in TXSD on 12/19/18 Page 1 of 4
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               December 19, 2018
                                                                David J. Bradley, Clerk
Case 4:17-cr-00007 Document 238 Filed in TXSD on 12/19/18 Page 2 of 4
Case 4:17-cr-00007 Document 238 Filed in TXSD on 12/19/18 Page 3 of 4
Case 4:17-cr-00007 Document 238 Filed in TXSD on 12/19/18 Page 4 of 4
